Citation Nr: 1302404	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  05-39 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for spondylolisthesis at L5-S1 prior to September 23, 2009.

2.  Entitlement to a rating in excess of 40 percent for spondylolisthesis at L5-S1 as of September 23, 2009.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to August 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO).  The September 2004 rating decision increased the Veteran's disability evaluation to 20 percent, effective May 30, 2004.  The appeal also comes from a February 2005 decision that denied a claim of service connection for hearing loss and tinnitus.  The Veteran appealed that disability evaluation and the service connection denials.

In a September 2008 decision, the Board denied the Veteran's claims and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In a July 2009 Order, the Court granted the motion, vacated the September 2008 Board decision, and remanded the case to the Board for further appellate review.

In January 2010, the Board remanded this case for further development.

Subsequent to that remand, the RO granted service connection for tinnitus.  This was done by way of a June 2010 rating decision.  A November 2010 rating decision increased the Veteran's disability evaluation for spondylolisthesis at L5-S1 to 40 percent, effective September 23, 2009.  Since the grant of service connection constituted a full grant of the benefit sought on appeal with regard to the tinnitus issue, it is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  By contrast, the increased disability rating is not a full grant of the benefit available.  Thus, the remaining issues on appeal from the September 2004 rating decision are entitlement to an increased evaluation for spondylolisthesis, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to the back disability, and entitlement to service connection for hearing loss, as reflected on the title page.

(The issue of entitlement to service connection for hearing loss is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Prior to September 23, 2009, the Veteran's spondylolisthesis was characterized by pain, scoliosis, decreased lumbar lordosis, tenderness to palpation, spasm, and limitation of motion to 56 degrees, but not by incapacitating episodes.

2.  As of September 23, 2009, the Veteran's spondylolisthesis was additionally characterized by limitation of motion to less than 30 degrees, but without incapacitating episodes.

3.  Despite the Veteran's subjective complaints, the medical evidence of record does not show any neurological symptoms associated with the service-connected low back disability.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2009, the schedular criteria for a disability rating in excess of 20 for spondylolisthesis at L5-S1 were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.71a, Diagnostic Code (DC) 5239 (2012).

2.  As of September 23, 2009, the schedular criteria for a disability rating in excess of 40 for spondylolisthesis at L5-S1 were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.71a, Diagnostic Code (DC) 5239 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a February 2008 letter, and the claim was thereafter readjudicated in a March 2008 supplemental statement of the case.  Accordingly, any timing deficiency has here been cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's January 2010 remand, VA provided the Veteran with an examination in October 2010.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiner performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the January 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Veteran was originally granted service connection for spondylolisthesis, L5-S1, by way of an August 1992 rating decision.  At that time, he was awarded a noncompensable (0 percent) disability evaluation, effective August 13, 1991.  

In May 2004, the Veteran filed a claim for an increased disability evaluation.  This claim resulted in a September 2004 rating decision, which increased the Veteran's disability evaluation to 20 percent, effective May 2004, the date that VA received the Veteran's claim for an increase.  The Veteran has perfected his appeal with regard to this claim.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

During the pendency of this appeal, the Veteran was awarded an increased disability rating of 40 percent, effective September 23, 2009.  See November 2010 rating decision.  Thus, the existing disability rating has been staged.  See Hart v. Mansfield, 21 Vet. App. 505 (2007)(allowing for different levels of compensation from the time the increased rating claim is filed to the time a final decision is made where the Veteran has experienced multiple distinct degrees of disability).  The Board must evaluate this claim in its entirety to determine whether this or an alternately staged evaluation is most appropriate during the period of the claim.  See id.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Disabilities of the spine, such as spondylolisthesis, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5239.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The medical and lay evidence of record shows chronic low back pain with some limitation of motion, scoliosis, decreased lumbar lordosis, tenderness to palpation, and spasm.  The Veteran reported increased pain with bending, twisting, turning, lifting, prolonged sitting, prolonged standing, and walking.  He also reported that the pain radiated down both legs and that he experienced tingling in both feet.

Objectively, while the record indicates that the Veteran has spondylolisthesis, he has consistently been found not to have incapacitating episodes as a result of his disability.  See e.g., November 2011 VA examination.

The Veteran's range of motion has decreased during the claim period.  At the time of the September 2004 VA examination, the Veteran's flexion was noted to be "92%," which the Board interprets as meaning approximately 83 degrees (92 percent of full flexion of 90 degrees) and 13 degrees extension.  At the time of his March 2008 VA examination, his range of motion had decreased to 76 degrees of flexion and 14 degrees of extension with pain on repetitive motion beginning at 56 degrees of flexion and 12 degrees of extension.  

On September 23, 2009, the Veteran underwent another VA examination.  During range-of-motion testing at that time, he stated that he did not want to go farther because the pain would be severe.  Thus, his forward flexion was limited to two degrees initially and five degrees after repetitive testing.  Likewise, his extension was limited to five degrees initially and 10 degrees after repetitive testing.

An October 2010 treatment record noted the Veteran's range of forward flexion was 30 degrees.  An October 2010 VA examination five days later noted active range of motion limited to 10 degrees of flexion.  The Veteran refused repetitive range-of-motion testing at that time.  Similarly, the Veteran refused to perform range-of-motion testing at his November 2011 VA examination due to pain, but the examiner noted that the Veteran was observed both when seated and when standing, that he was able to get on and off of the examination table, he grimaced/grunted with standing, and his gait was mildly antalgic.  The record does not reflect ankylosis of the spine.

Based on the above, the Board finds that a staged disability evaluation is warranted.

Prior to September 23, 2009, the Veteran's low back symptoms most nearly approximate the criteria for the current 20 percent evaluation and no more.  During this time period, forward flexion was limited to 56 degrees, which is greater than 30 degrees, considering additional functional loss due to pain, and is commensurate with the criteria for a 20 percent evaluation already in effect.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239; see also Deluca, 8 Vet. App. 202.  Moreover, the 20 percent evaluation also contemplates the reported muscle spasms, abnormal gait, and abnormal spinal contour.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239.  The next-higher evaluation of 40 percent requires forward flexion less than 30; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  None of these criteria was met with regards to the Veteran's low back disability prior to September 23, 2009.  As the record does not show incapacitating episodes, evaluation under Diagnostic Code 5243 is not warranted.  38 C.F.R. § 4.71a.  Thus, the Board determines that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's lumbar strain prior to September 23, 2009.  38 C.F.R. § 4.7.

The Board agrees that the additional limitation of motion described in the September 23, 2009, examination warrants the increased evaluation from that date forward.  However, the record does not support an evaluation in excess of 40 percent.  Specifically, while the Veteran's severely limited range of motion is commensurate with the criteria for the 40 percent evaluation, there is no evidence of the unfavorable ankylosis of the entire thoracolumbar spine required for the next higher evaluation of 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239.  In this case, there is no indication of ankylosis of the spine, much less the unfavorable ankylosis required for a higher disability evaluation.  Again, the record does not show incapacitating episodes and so evaluation under Diagnostic Code 5243 is not warranted.  38 C.F.R. § 4.71a.  Thus, the Board determines that the preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent rating for the Veteran's spondylolisthesis as of September 23, 2009.  38 C.F.R. § 4.7.

The Board has also considered whether separate compensation is warranted for neurological symptoms.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this case, the Board notes that the Veteran has reported associated radiculopathy, fecal incontinence, urinary symptoms, and erectile problems.  The objective medical evidence, however, does not include a diagnosis of radiculopathy or any bladder or bowel dysfunction.  Instead, the record contains a diagnosis of axonal sensory polyneuropathy, which the November 2011 VA examiner, in her April 2012 addendum, explained is a "central finding," not the type of entrapments that are usually associated with nerve route compression.  Moreover, radiculopathy associated with the Veteran's spondylolisthesis would likely be more specific or discrete than polyneuropathy, which is diffuse.  To the extent that the Veteran believes his paresthesia and other symptoms are radiculopathy attributable to his spondylolisthesis, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

As no neurologic abnormalities have been associated with the Veteran's spondylolisthesis, separate ratings for such are not warranted.  See 38 C.F.R. § 4.71a, Note (1).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as unfavorable ankylosis and/or associated neurological symptoms, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

The Court has held that TDIU, when raised by a claimant or the record, is an element of an appeal for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The question of entitlement to TDIU arises where the Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The question of entitlement to TDIU does not arise in the absence of evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In this case, the record indicates that the Veteran has been unemployed since 2002 and that he attributes his unemployment to his back disability.  Throughout the course of the appeal, the Veteran has reported that he is unable to work due to his back disability.  Accordingly, the question of entitlement to TDIU has been raised.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran first met the threshold percentage requirements for TIDU on December 9, 2008, the effective date of his total disability evaluation for major depressive disorder.

The record does not contain a medical opinion that the Veteran is unemployable at that time solely due to his spondylolisthesis.  Indeed, the October 2010 VA examiner acknowledged that the Veteran was unable to perform the normal duties of his usual and customary job of heavy equipment operator due to his back disability, but stated that he would be able to perform sedentary duties that required only sitting and allowed him to change positions regularly.  To the extent that the combination of the Veteran's service-connected spondylolisthesis and major depressive disorder render him unemployable, the Board notes that the 100 percent disability evaluation for major depressive disorder is a finding of total occupational impairment based on that disability alone.  

A claim of TDIU may still be referred to the Director, Compensation and Pension Service, for an extraschedular rating if the evidence of record shows that the Veteran was "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

In this case, however, referral to the Director, Compensation and Pension Service is not warranted.  While the record indicates that the Veteran has been unemployed for the duration of this claim period, there is no objective finding of unemployability due to his back disability.  The Board notes that the Veteran has repeatedly provided a subjective history of unemployability due to progressively worsening back symptoms that appears in several of his treatment records and examinations.  Nevertheless, a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Thus, this subjective history is insufficient to warrant referral to the Director of Compensation and Pension Service.

Because of the lack of objective evidence suggesting unemployability due to his back disability, an award of TDIU based on spondylolisthesis at L5-S1 is not warranted here.  


ORDER

A rating in excess of 20 percent for spondylolisthesis prior to September 23, 2009, is denied.

A rating in excess of 40 percent for spondylolisthesis as of September 23, 2009, is denied.



REMAND

Another remand is necessary with respect to the Veteran's claim of service connection for hearing loss.  In a November 2012 letter, the Veteran's attorney argued that his hearing loss was caused by head trauma in service and has submitted articles suggesting that head trauma is a risk factor for late-onset hearing loss.  The Veteran's service treatment records show that he fell in June 1991 and hit his head.  This in-service incident was not considered by the previous audiology examiners.  Therefore, an opinion is required to specifically address whether any current hearing loss is causally related to this in-service fall.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the May 2010 VA audiology examiner or, if she is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.  Specifically, the VA examiner should answer the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current hearing loss was attributable to the Veteran's in-service head injury in June 1991?

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner, to include further examination if necessary, be undertaken so that a definite opinion can be obtained.

2.  If the benefit sought is not granted, issue a supplemental statement of the case and give the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


